Citation Nr: 1335871	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  02-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.   Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicide agents.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.

3.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.

4.  Entitlement to a certificate of eligibility for financial assistance in acquiring special home adaptations.

5.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1967, and from June 1969 to January 1973.  This matter comes properly before the Board of Veterans' Appeal (Board) on appeal from a September 2001 rating decision by the Department of Veteran Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides therein.

2.  The evidence of record demonstrates that the Veteran's skin disability is not related to active military service, to include in-service exposure to herbicides or sun exposure.  

3.  The evidence of record dated prior to September 23, 2002, does not show that the Veteran's low back disability more closely approximated pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.

4.  The evidence of record dated from September 23, 2002, to September 25, 2003, does not show that the Veteran's low back disability was manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, spinal ankylosis, or vertebral fractures; the objective evidence also fails to show any neurological impairments attributable to the low back disability.  

5.  The evidence of record dated from September 26, 2003, does not show that the Veteran's service-connected low back disability is manifested by unfavorable ankylosis of his entire thoracolumbar spine or any incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

6.  The Veteran does not have service-connected disabilities that have resulted in the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.

7.  The Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use, of both lower extremities, or blindness in both eyes, or the loss of one lower extremity together with residuals of organic disease or injury that affects the functions of balance or propulsion, or loss of one lower extremity together with the loss or loss of use of one upper extremity that affects the functions of balance or propulsion.

8.  The Veteran does not have a service-connected vision disorder resulting in 5/200 vision or less in both eyes, or the anatomical loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  A skin disability was not incurred in active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for a disability rating higher than 40 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (2002) (2003); 4.71a, Diagnostic Codes 5235-5243 (2012).

3.  The criteria for automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2012).

4.  The criteria for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. § 2101(a)(West 2002); 38 C.F.R. § 3.809 (2012).

5.  The criteria for acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(b)(West 2002); 38 C.F.R. § 3.809a (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the RO of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in May 2001, April 2005, January 2006, and September 2008, and in December 2008 supplemental statement of the case of the information required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  He was also informed regarding how VA determines disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the notice provided in April 2005, January 2006, September 2008, and December 2008 was provided after the initial adjudication of his claims, the claims were readjudicated, with the most recent adjudication occurring in a January 2013 supplement statement of the case.  Nothing more is required.

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  As directed by the June 2011 Remand, the Veteran's outstanding VA records dated up until 2012 have been obtained.  Additionally, the records associated with his claim for benefits from the Social Security Administration (SSA) have also been included in the record.  The Veteran has also submitted written statements and provided testimony as to his contentions.  

Moreover, the Veteran has been afforded VA examinations with regards to his claims.  Most recently, the skin disorder claim was remanded so that VA could obtain a medical opinion.  The requested opinion was provided in a November 2012 examination report.  The November 2012 VA examiner considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Regarding the low back disability claim, the May 2001, September 2005, November 2010, and November 2012 VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Additionally, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the most recent November 2012 VA examination.  

The Veteran refused to participate in full range of motion testing during the most recent VA spine examination in November 2012.  Multiple VA spine examinations were obtained in this case in order to ascertain the severity of the Veteran's low back disability.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (Veteran cannot passively wait for help from VA).  Therefore, given VA's efforts to provide the Veteran an adequate and full examination, the Board determines that the duty to assist has been met, and that remanding this matter for yet another VA examination would be an undue waste of resources.

As the Veteran has been provided with adequate examinations with respect to his claims and his outstanding medical records have been obtained, the RO has substantially complied with the December 2012 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

II.  Service Connection for a Skin Disorder

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, 38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See also 38 C.F.R. §§ 3.307, 3.309.  
The skin disorders subject to presumptive service connection on the basis of herbicide exposure are chloracne, acneform disease consistent with chloracne, and porphria cutanea tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  These disorders must become manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to the herbicide agent.  38 C.F.R. § 3.307(6)(ii).

The Veteran alleges that his current skin disorder is related to his active duty service, to include exposure to Agent Orange.  He identifies the skin disorder as affecting his bilateral upper and lower extremities, trunk, and buttocks.  According to the Veteran, he has experienced skin symptomatology ever since his service in Vietnam.

Service personnel records verify the Veteran's service in the Republic of Vietnam from July 1970 to September 1970 and from June 1971 to October 1971.  Thus, the provisions relevant to presumptive service connection due to herbicide exposure are applicable in this case.  38 C.F.R. §§ 3.307, 3.309. 

Service treatment records have been reviewed and negative for reports of skin symptomatology affecting the arms, legs, trunk, and buttocks.  These records show that the Veteran was provided with acne lotion for his face in January 1967.  He was put on a shaving profile in November 1972 and sycosis barbae affecting his neck was diagnosed in December 1972.  The service treatment records, to include a November 1972 report of medical examination and report of medical history, are otherwise negative for reports or treatment of any skin symptomatology.

A January 1973 VA examination report reflects the Veteran's reported history of scaling and scalp pruritus.  The scalp was clear at the time of the examination.  No relevant diagnosis was provided.

A July 1991 VA treatment record documents the Veteran's report of experiencing a rash on his arms since his Vietnam service in 1972.  The physical examination revealed erythematous papules on the dorsum of his forearms and left temple.  The Veteran was provided with a diagnosis of chronic folliculitis and prescribed medication to treat this condition.

The Veteran underwent a VA Agent Orange examination in April 1992, at which time he reported experiencing a rash that occurred intermittently on his buttocks, arms, and upper back.  The physical examination revealed scaliness on the bilateral forearms and a papular lesion on the left forearm.  No diagnosis was provided.

During an August 1992 VA examination, the Veteran reported that he was treated for blistering of the skin during his service in Vietnam.  He was noted to have folliculitis of the buttocks and back, with scattered acne form lesions.  The examiner determined that there was no acne form lesions characteristic of chloracne.

A February 1993 VA Agent Orange examination revealed findings of folliculitis on the back, forearms, and buttocks.  During a July 1993 VA dermatology consultation, the Veteran reported a history of Agent Orange exposure and the use of prescription medication to treat lesions.  The physical examination revealed folliculitis on the upper thighs and buttocks and solar damaged skin.

A January 1995 VA dermatology record reflects the Veteran's report of various skin problems.  He was noted to have a rash on his buttocks.  This record includes a notation of a questionable Agent Orange rash.

A March 1995 VA medical record shows that the Veteran underwent punch biopsy testing following a diagnosis of rule out porokeratoses verses seborrheic keratoses.  The testing was suggestive of superficial porokeratosis and focal parakeratosis.

The Veteran underwent a VA examination to assess his skin disorder in October 2005.  The examiner noted at least a decade long history of disseminated superficial actinic poral keratosis on the Veteran's arms and legs, shown by biopsies performed in March 1995 and September 2004.  The examiner noted that this was a chronic condition related to extensive and prolonged sun exposure.  The physical examination did not reveal chloracne and instead showed multiple non-erythematous, scaling papules, and plaques on the upper arms and legs, and erythematous red papules scattered on the Veteran's face.  The examiner provided a differential diagnosis of disseminated superficial actinic poral keratosis related to extensive sun exposure many decades ago.  

An August 2009 VA examination documents the Veteran's report of an over thirty-five year history of mildly pruritic eruption on his trunk and extremities that began during his service in Vietnam and shows a continued diagnosis of disseminated superficial actinic porokeratosis.

A November 2010 VA examiner opined that the Veteran's disseminated superficial actinic porokeratosis was due to abnormal sun sensitivity in sun damaged skin.  The examiner concluded that there was no evidence that the disorder was due to Agent Orange or herbicide exposure.  Thus, the examiner opined that it was "less likely than not" that the Veteran's skin disorder was caused by, the result of, or related to his military service, to include in-service exposure to herbicide agents.  The examiner opined that the skin disorder was "more likely than not" due to sun exposure at other times in the Veteran's life, as this was the usual and well-known etiology for this disorder.

In an August 2011 report, the November 2010 examiner reiterated the previous opinion that the Veteran's disseminated superficial actinic porokeratosis was due to abnormal sun sensitivity in sun damaged skin.  In reviewing the claims file, the examiner noted that the Veteran was provided acne lotion in 1967.  The examiner stated that the weight of the medical literature supported that there was no linkage between Agent Orange exposure or sun exposure and acne.  Instead, acne was due to bacterial infections and frequently occurred in the late teenage and early 20s age group, which was the Veteran's age group at that time of his military service.  Thus, the examiner concluded that the weight of the medical literature argued against Agent Orange exposure as the etiology for the Veteran's acne, with the common facial bacterial infection for his age and demographic group being the etiology.  The examiner again opined that it was "less likely than not" that the Veteran's skin condition was caused by, the result of, or related to his military service, to include as due to in-service exposure to herbicide agents.  According to the examiner, the evidence did not show any skin disorders during service that were secondary to either Agent Orange or sun exposure.  The examiner concluded that it was "more likely than not" that the Veteran's current skin condition was due to sun exposure at other times during his life.

As reflected in a November 2012 VA examination report, the Veteran underwent an additional examination, performed by the November 2010 VA examiner.  The diagnosis of disseminated superficial actinic porokeratosis was continued.  The examiner again noted the Veteran's documented in-service treatment for acne, but highlighted that the Veteran's current condition was due to abnormal sun sensitivity in sun damaged skin.  The examiner reiterated that the weight of the medical literature supported that there was no linkage between Agent Orange exposure or sun exposure and acne; it instead supported that the acne condition was due to a bacterial infection and was noted to be a frequent condition in the late teenage and early 20s, as was the Veteran's age group at the time of his in-service treatment.  The review of the claims file also failed to suggest any sun exposure or sunburn during the Veteran's military service.  The examiner determined that there was nothing in the evidence that suggested that the Veteran had any skin conditions during active duty service secondary to Agent Orange or sun exposure.  Thus, the examiner opined that it was "more likely than not" that the Veteran's current skin disorder was due to sun exposure at other times in the Veteran's life.  

In light of the foregoing, the preponderance of the evidence is against the claim for service connection for a skin disorder.  The evidence of record confirms the Veteran's service in Vietnam and shows a current diagnosis of disseminated superficial actinic porokeratosis.  However disseminated superficial actinic porokeratosis is not among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange.  38 C.F.R. § 3.309.  At no time has chloracne or any other skin disability accorded presumptive service connection been diagnosed.  Accordingly, service connection for a skin disorder on a presumptive basis due to exposure to Agent Orange is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Publ. L. No. 98-542, § 5, 98 St. 2724, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board finds that the evidence of record does not show that the Veteran's skin disorder is directly related to his active duty service.

Initially, apart from treatment for acne and sycosis barbae, the service treatment records do not reflect any complaints of or treatment for any skin disorders affecting the Veteran's extremities, trunk, or buttocks.  The first objective evidence of any skin symptomatology following the Veteran's separation was in 1992.  Thereafter, in 1995, the Veteran received a diagnosis of disseminated superficial actinic porokeratosis.  These diagnoses were rendered decades after the Veteran was discharged from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

To the extent that the Veteran contends that service connection for his current skin disorder is warranted based on a continuity of symptomatology since service, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), of which disseminated superficial actinic porokeratosis is not included.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The medical opinions of record weigh against the claim for service connection.  Indeed, based on the clinical evidence, a review of the claims file, and the Veteran's military history, along with consideration of the Veteran's lay statements in the November 2012 VA examination report, the VA examiner opined that the Veteran's disseminated superficial actinic porokeratosis was not due to Agent Orange exposure or sun exposure during his military service.  Instead, the examiner attributed the Veteran's skin disorder to sun exposure at other times during the Veteran's life.  In so doing, the examiner specifically noted that there was no evidence suggesting any sun exposure or sunburn during the Veteran's military service.  The Board finds the November 2012 VA medical opinion is highly probative and compelling evidence against the Veteran's claim that his current skin disorder is related to his military service.  See Nieves-Rodriguez, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not provided any competent medical evidence to rebut the medical opinions against his claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The only evidence linking the Veteran's current skin disorder to his military service are the Veteran's own statements.  The Board has considered the Veteran's assertions that his skin disorder is related to his military service, to include in-service exposure to Agent Orange.  In this regard, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 494 F.3d 1372 (Fed. Cir. 2007).  Here, however, medical expertise is required to answer the question of whether the Veteran's current skin disorder is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for Increased Rating for Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection for residuals of a low back injury has been in effect since January 1973, with a 10 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 20 percent rating was later assigned for the disability, effective from May 1996.  The Veteran filed his claim for an increased rating presently on appeal in August 2000.  In a September 2003 rating decision, the RO assigned a 40 percent rating for the low back disability, effective from August 10, 2000.  The Veteran continues to seek an increased evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

During the period pertinent to this appeal, the rating criteria for evaluating disabilities of the spine were amended on two occasions, effective September 23, 2002 and September 26, 2003.  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The RO addressed the Veteran's claim for increase under the old criteria in the Rating Schedule, in numerous rating decisions, statements of the case, and supplemental statements of the case dated up to January 2013, and the current regulations, in supplemental statements of the case dated in November, 2008, January 2011, and January 2013.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002 and September 26, 2003 in the appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A VA medical record dated in May 2000 reflects the Veteran's history of lumbar spine degenerative disc disease.  An electromyography (EMG) report shows that the Veteran underwent nerve conduction studies, which revealed no evidence of left lumbosacral radiculopathies.  

At a May 2001 VA spine examination, the Veteran reported experiencing low back pain since his military service.  He reported experiencing constant back pain, rated as a "12" without medication and a "4" with medication on a scale from 1 to 10, with 10 being the most severe.  The Veteran stated that his back pain radiated to the entire spine and to both knees and that he experienced weakness when attempting to stand.  He reported used a chair lift.  According to the Veteran, he could only walk to a limited degree.  Additional symptoms included stiffness and fatigue, with a loss of endurance.  He denied any flare ups of his symptoms.  He stated that he reinjured his back a few years previously, which required him to spend a year in bed; he reportedly had three subsequent incidents requiring bed rest.  The Veteran also reported a loss of bladder control while sleeping, dripping urine during the day, dribbling urine after urination, and difficulty with erections.  He treated his back symptoms with the use of pain medication, medicated muscle rub, and a "TENS" unit.  The Veteran stated that he almost always used a wheelchair because it hurt too much to walk and that he walked through the house "like an old man would."  He also stated that he used an electric scooter, a cane, and back braces.  

On the physical examination, the examiner noted that the Veteran wore a lumbosacral corset brace that was new and showed no signs of wear.  The Veteran also wore blue jeans noted to have grass stains on the legs and well worn shoes.  The Veteran's spine was not painful on motion at any point.  There was no objective evidence of painful motion, spasms, weakness, or tenderness.  The examiner noted, however, that during a flare up or following repetitive use, the Veteran would be additionally limited by pain.  The Veteran demonstrated active flexion to 30 degrees, extension to 0 degrees, and left and right lateral bending to 40 degrees.  There was no postural abnormality or fixed deformity.  The musculature of the back was normal to visual inspection and palpation.  The examiner described the Veteran's gait and stance as "most unusual" and noted that the Veteran had an exaggerated lumbar lordosis that normalized with ambulation.  When ambulating, the Veteran held on to things in the examination room while leaning at an awkward angle.  He could walk without difficulty when given support and continued to walk without difficulty when support was withdrawn.  The Veteran initially gave poor effort to a request to stand and balance independently on each foot, but could perform the action once it was obvious that he would be allowed to fall.  He did not use a cane or crutches at any time during the examination.  Although the Veteran could rise from his wheelchair, he appeared to require maximum assistance in rising to standing.  He required no assistance going from the examination table to the floor and easily sat up from a lying  position while on the examination table.    

The neurological examination of the lower extremities revealed strength of 5/5, despite marked giving way weakness.  Deep tendon reflexes were 2/4 and were both bilateral and symmetrical.  The examiner noted that the Veteran jumped markedly with his entire body a second or two after each reflex was tested and after the true reflex occurred.  His toes were down going, bilaterally.  Sensation was normal, and the Veteran was noted to jump markedly with light touch and pinprick testing in the bilateral S1 dermatomes.  

The examination revealed thoracic degenerative disc disease and thoracic degenerative joint disease.  The examiner concluded that the Veteran's urinary complaints were associated with benign prostatic hypertrophy, and not a spinal cord process.  The Veteran's neurological examination was marked by poor effort, which normalized with time and inattention.  According to the examination results, there were no intrinsic or extrinsic motor or sensory deficits.  The examiner determined that the deficits reported by the Veteran during formal testing were not physiologically likely.  The Veteran's reported that he last worked in 1991 or 1992 at the Library of Congress and that he was asked to leave the job due to a dispute.

Additional VA records reflect that the Veteran underwent acupuncture to treat his low back symptomatology.  An October 2003 treatment record includes his report of lumbar pain, described as a 5/10 at base line and a 10/10 during flare-ups.  On the physical examination, the lumbar spine was nontender to palpation over the lumbar region.  Manual muscle testing was grossly 5/5 for the bilateral lower extremities.  Muscle stretch reflexes were reported as 2+ for the right quadriceps and 1+ for the left quadriceps.    

The Veteran testified as to his low back symptomatology during the October 2004 hearing before the Board.  He described having daily back pain that radiated to his lower extremities.  He expressed his belief that a 60 percent rating was warranted based on his thirty year history of chronic back pain.  The Veteran also asserted that separate ratings should be assigned for his disability.  

VA treatment records dated in 2004 and 2005 show findings from the physical assessments of the Veteran's low back disability.  Physical examinations completed in May 2004, June 2005, July 2005, and August 2005 revealed that lumbar spine range of motion decreased to 45 degrees for flexion, 10 degrees for extension, and 15 degrees for lateral bending.  December 2005 and November 2005 physical examinations revealed lumbar spine flexion to 50 degrees, extension to 10 degrees, and lateral bending to 15 degrees.  The 2005 examinations revealed that single leg raises were positive on the right in the L5/S1 pattern at 70 degrees.

At a September 2005 VA examination, the Veteran described having back pain that radiated to both legs in a variable distribution, varying from the anterior, posterior, medial, and lateral aspects of his legs, going down to the mid shin level, anteriorly and posteriorly.  He reported having episodic weakness in his legs during flare ups, which he reported occurred three times a week.  The Veteran stated that he had 75 percent less motion and was unable to drive or rise from a chair or bed unassisted during a flare up.  He claimed to experience a limitation of motion and functional limitation due to his low back disability.  The Veteran further described experiencing urine leakage for the past ten years and numbness from his distal shins down to his ankles.  The Veteran was ambulatory and required assistance with his daily activities during flare ups.  He reported that he used an electric cart when he had to walk more than two blocks.  

The physical examination revealed that the Veteran walked with a slow, halting gait and that he reached for assistance after a few feet.  The visual inspection of the thoracolumbar spine revealed a mild loss of lordosis, but no evidence of scoliosis.  
Mild tenderness, spasm, and guarding were noted.  Waddell's sign was positive, including pain with trunk rotation, overreaction to pain, straight leg-raising discrepancy, give-way weakness, and non-anatomical pain distribution and axial compression.  The Veteran demonstrated thoracolumbar forward flexion to 78 degrees; extension to 21 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right lateral rotation to 28 degrees; and left lateral rotation to 27 degrees.  Pain was only noted during the last 10 degrees of forward flexion.   There was no loss of motion after repetition and the lumbar spine was not ankylosed.

The neurological examination revealed muscle strength of 5/5 for the bilateral lower extremities.  Sensation was intact.  Reflexes were reported as 2+ for the knees and 1+ for the ankles.  

The examination revealed a diagnosis of lumbar spondylolisthesis, with grade I at L5-S1 with chronic back pain.  The examiner noted that there were inconsistencies in the Veteran's reported history and symptoms as reflected in the medical records and as reported during the examination.  The Veteran was also noted to exaggerate his symptoms.  According to the examiner, the objective findings were far less severe than the Veteran's subjective reports.  The examiner concluded that there were no signs of radiculopathy, spinal stenosis, or any other neurological condition shown in the record or during the examination.

A May 2009 VA treatment record shows lumbar spine flexion to 60 degrees, extension to 10 degrees, and lateral bending to 15 degrees.  The Veteran's sensation was intact and his reflexes were 2+.  Manual muscle testing was 5/5 for the lower extremities.  Straight leg raises were positive on the right in the L5/S1 pattern at 75 degrees.

VA treatment records dated in August 2009, February 2010, and April 2010  reflect the Veteran's report of low back pain.  The physical examinations revealed lumbosacral forward flexion to 50 degrees, extension to 10 degrees, and lateral bending to 15 degrees.  Straight leg raises were positive on the right.
 
The Veteran underwent an additional assessment of his low back disability during a November 2010 VA examination.  He reported having constant back pain that radiated to his left leg more than his right leg.  The Veteran stated that he had flare ups of his back pain twice a day for at least an hour and a half.  During flare ups or following repetitive use, the Veteran reportedly experienced additional limitations due to pain.  He denied any limitations due to weakened movement, excess fatigability, incoordination, or functional loss.  Additional symptoms included stiffness, fatigue, and spasms in the back.  He denied any bladder or bowel complaints, leg weakness, or foot weakness due to his low back.  The Veteran was noted to have a cane during the examination and reported that he used a scooter.  He also reportedly used a lumbosacral corset if he spent a lot of time walking.  The Veteran stated that he could walk for 100 feet.  The examiner noted, however, that the Veteran had already walked further than this distance to get to the examination room.  He claimed to have a history of falls, with the most recent occurring the night before.  The Veteran stated that his disability did not interfere with his daily activities, but he wanted the examiner to emphasize his back pain and alleged nerve damage, to include his report of ruptured or torn vertebrae in his thoracic spine.  

The physical examination revealed that the Veteran's spine, posture, and gait were within normal limits.  There was no objective evidence of pain with palpation, although the Veteran "writhes" with even the slightest touch of the lower back.  As this occurred over multiple locations, the examiner stated that this implied that the occurrence was a hysterical finding.  The examiner also noted that the location of the pain changed when the back was palpated in repetition, which should not have occurred with true musculoskeletal pain.  There was no evidence of any postural abnormality or ankylosis.  The Veteran demonstrated lumbosacral flexion from zero to 110 degrees; extension from zero to 30 degrees; left and right lateral flexion from zero to 40 degrees; and left and right lateral rotation from zero to 40 degrees.  The examiner determined that the Veteran would be additionally limited by pain during flare ups or following repetitive use.  The Veteran's gait was unremarkable and he was able to rise to his toes and heels without difficulty.  The Veteran denied any incapacitating episodes during the previous twelve months that required bed rest prescribed by a physician.  The Veteran's strength was 5/5.  Deep tendon reflexes were 2/4, bilaterally, and were symmetrical.  Sensory testing was normal.  His gait was unremarkable and he was able to rise to his toes and heels without difficulty.  The Veteran had mild difficulty with a tandem gait.

Following the examination and review of the Veteran's claims file, the examiner rendered a diagnoses of grade I spondylolisthesis of L5 on S1 and spondylolysis of L5, with mild degenerative changes in the thoracic spine with no associated clinical findings.  The Veteran's range of motion was with normal limits and there were no additional loss of range of motion, incoordination, weakened movement, or excess fatigability attributable to the disability.  The examiner opined that it was "less likely than not" that the Veteran's lumbar spine pain could significantly limit his functional ability during flare ups or during periods of repeated use, as the only pain seen was hysterical.  The examiner determined that there were no neurological findings associated with the thoracic or lumbosacral spine.  The Veteran's reports of neurological symptoms were vague and nonspecific, including reports of pain and "nerve damage with numbness and tingling," with no findings on examination attributable to the Veteran's disability.  The examiner determined that there was no need for nerve conduction studies or an EMG to evaluate the Veteran's report of radiating pain, as the neurological examination was normal, with the exception of difficulty with tandem walking.  The examiner noted that tandem walking would not be evaluated with nerve conduction studies or an EMG.  The examiner concluded that the Veteran's subjective report of symptoms was not consistent with the objective clinical findings and were exaggerated and overstated.  The Veteran's functional limitations due to his low back disability were identified as a restriction on heavy lifting of more than 50 pounds, walking or standing for more than two hours, or stooping for more than one hour.
 
A November 2012 VA examination report shows the findings of an additional assessment of the Veteran's low back disability.  The Veteran reported experiencing back pain that radiated to the left leg, beginning waist level at the interior of the leg and radiating down the anterior upper left leg to the knee.  The examiner commented that this was not a medically credible complaint because there was no known radiating pain in this pattern and no nerve consistent with this pattern.  The Veteran also reported having flare ups of his symptomatology.  

On the physical examination, the Veteran stated that he could not move enough to perform range of motion testing and requested that this testing not be performed.  The examiner noted, however, that the Veteran easily bent from the waist to tie his shoe, and thus demonstrated flexion greater than 90 degrees.  The examiner also concluded that there was no objective evidence of record indicating any change in the Veteran's low back disability since his last VA examination in November 2010.  Thus, the examiner opined that it was "more likely than not" that the November 2010 range of motion testing remained accurate.  The examiner determined that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  The clinical examination was negative for evidence of tenderness to palpation, guarding, or muscle spasms.  

The neurological examination showed that muscle strength, reflex, and sensory testing of the bilateral lower extremities was normal.  Straight leg raising testing was negative, bilaterally.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy or any other neurological abnormalities.  A review of the Veteran's medical records revealed that a June 2012 EMG showed no findings of left lower limb radiculopathy.  The examiner determined that the Veteran did not have intervertebral disc syndrome.  The Veteran reported regular use of a scooter since 2007; the examiner noted that at the time the Veteran began using his scooter, he was not receiving treatment for his back disability.  According to the examiner, it appeared that the Veteran mostly used his scooter due to a heart disorder and his poor tolerance of the general conditions of life.  

The examination revealed a continued diagnosis of spondylolisthesis and spondylolysis of L5/S1.  The examiner determined that the Veteran's low back disability did not impact his ability to work.  The Veteran reported that he last worked in 1992 as a facilities manager and that he stopped working due to stress.  He was not limited from working due to his back disability.  

1.  Rating Criteria Prior to September 23, 2002

As noted above, the Veteran's service-connected residuals of a low back injury has been rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, in effect prior to September 23, 2002.  Under Diagnostic Code 5293, moderate intervertebral disc syndrome manifested by recurring attacks warrants a 20 percent evaluation.  Severe intervertebral disc syndrome manifested by recurring attacks with intermittent relief warrants a 40 percent evaluation.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Additionally, the Board notes that Diagnostic Code 5292, which rates limitation of lumbar spine motion, is also applicable to the Veteran's service-connected residuals of a low back injury of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Pursuant to Diagnostic Code 5292, the maximum 40 percent rating is warranted when there is a "severe" limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Similarly, Diagnostic Code 5295 provides for a maximum 40 percent rating for when the symptoms are severe, with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Based on a review of the evidence dated prior to September 23, 2002, the Board finds that the residuals of the Veteran's service-connected  low back injury were productive of constant back pain; reports of pain that radiated to the bilateral lower extremities; subjective reports of weakness with standing, stiffness, increased fatigue with a loss of endurance; thoracolumbar flexion to 30 degrees; extension to zero degrees; and bilateral bending to 40 degrees.  As reflected in the May 2001 VA examination report, prior to September 23, 2002, there was no objective evidence of any neurological impairments attributable to the Veteran's service-connected low back, as the sensory, reflex, or motor examinations conducted throughout the appeal have been normal.  The objective medical evidence fails to show evidence of persistent symptoms compatible with sciatic neuropathy, muscle spasms, impaired reflexes, or other neurological findings.  Given this, the Board does not find pronounced intervertebral disc syndrome, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, and other neurologic findings related to the diseased disc prior to September 23, 2002).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Consequently, the criteria for a disability rating in excess of 40 percent under the rating criteria in effect prior to September 23, 2002 have not been met.

The Board also considered the Veteran's claim pursuant to other potentially applicable diagnostic codes; however, the evidence of record did not demonstrate that his service-connected residuals of a low back injury were productive of a vertebral fracture or ankylosis.  As such, consideration under Diagnostic Codes 5285, 5286, 5289 was not warranted.  38 C.F.R. § 4.71a (2002).  Additionally, Diagnostic Codes 5292 and 5295 provide for a maximum 40 percent rating.  Thus, a higher rating is not assignable under these diagnostic codes.  Id. 

The Veteran contends that separate ratings should be assigned for his low back disability.  Prior to September 23, 2002, the Rating Schedule allowed separate ratings based on limitation of motion, or demonstrable deformity of a vertebral body from fracture, of the dorsal (thoracic) and lumbar segments of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5292 (2002).  With regard to the rating for residuals of fracture of the vertebra, the medical evidence of record does not show that the Veteran has ever had a vertebral fracture.  Accordingly, separate ratings are not warranted based on that diagnostic code for the time period prior to September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Prior to September 23, 2002, the only evaluations in excess of 40 percent which were available for limitation of motion of the spine contemplated favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002).  While the medical evidence of record shows that the Veteran experienced some limitation of motion at various points prior to September 23, 2002, there is no medical evidence of record that the Veteran experienced additional pain and limitations sufficient to be analogous to ankylosis of the spine.  The simple fact that the Veteran was able to move and bend, even with great limitations, is sufficient to make his symptoms non-analogous to ankylosis.  Accordingly, an evaluation in excess of 40 percent is not warranted for this period.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  Rating Criteria From September 23, 2002, to September 26, 2003.

Effective September 23, 2002, disabilities evaluated pursuant to Diagnostic Code 5293, which concerned intervertebral disc syndrome, could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations, or based of the total duration of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).

With respect to an evaluation based on incapacitating episodes, a 10 percent rating was for application when there were incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks for the past 12 months.  A 40 percent rating was assigned when there were incapacitating episodes total at least four weeks, but less than six weeks for the past 12 months.  A maximum of 60 percent was warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003).

When evaluating the disability on the basis of chronic manifestations, the orthopedic disabilities were rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003).

In reviewing the evidence dated from September 23, 2002 to September 26, 2003, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's low back disability.  The medical evidence of record does not address his low back disability for the time period from September 23, 2002 to September 25, 2003.

The Veteran described incapacitating episodes due to his back during the May 2001 VA examination.  At that time, he reported that he was required to spend a year in bed to a few years due to a re-injury of his back.  Although he indicated that he required three subsequent incidents of bed rest due to his back, there is no objective evidence showing that the Veteran was prescribed bed rest by his physician due to incapacitating episodes of his low back symptomatology prior to September 26, 2003.  As such, the evidence of record does not support the assignment of the next-higher 60 percent rating based on incapacitating episodes from September 23, 2002, to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Because an increased rating is not warranted for the Veteran's service-connected low back disability based on incapacitating episodes, the Board must also consider the Veteran's claim based on the chronic orthopedic and neurological manifestations, if any, from September 23, 2002, to September 26, 2003, under the appropriate diagnostic codes.

As previously determined, there is no medical evidence that the Veteran had spinal ankylosis or vertebral fracture that required a neck brace of long leg braces, an evaluation in excess of 40 percent is not warranted under the diagnostic codes relevant to these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003).  Similarly, separate ratings are not warranted for the low back disability, as there is no evidence of a fracture of the thoracic or lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

From September 23, 2002 to September 26, 2003, the criteria used to evaluate disabilities pursuant to Diagnostic Codes 5292 and 5295 remained unchanged when compared to the previous period.  As noted above, Diagnostic Codes 5292 and 5295 pertain to orthopedic manifestations of the spine and provide for a maximum 40 percent rating.  As the Veteran has already been assigned a 40 percent rating for this time period, even giving consideration to any additional loss due to the Veteran's orthopedic manifestations, a higher rating may not be assigned under Diagnostic Code 5292 and 5295.  See 38 C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca, 8 Vet. App. at 206.  Consequently, the Board's previous finding that a rating in excess of 40 percent for the Veteran's low back disability is not warranted based on functional loss holds true for this time period and need not be repeated here.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).

As discussed above, the regulatory amendments effective from September 23, 2002 to September 26, 2003, directed VA to combine any orthopedic and neurological manifestations in order to assign the appropriate rating.  See 38 C.F.R. § 4.25 (2003).  There was no relevant evidence of record dated from September 23, 2002 to September 25, 2003.  However, as discussed above, the evidence of record did not demonstrate that the Veteran's low back disability was productive of neurological symptoms or disorders prior to September 26, 2003.  

The Veteran reported back pain that radiated to his bilateral lower extremities during the May 2001 VA examination and his report of erectile dysfunction and urinary symptomatology.  The neurological examination at that time, however, did not show objective evidence of any neurological abnormalities affecting the lower extremities attributable to the Veteran's low back disability.  Moreover, the Veteran's May 2001 reported urinary symptomatology was attributed by the VA examiner to his nonservice-connected benign prostatic hypertrophy, and not a spinal cord process.  Although the evidence of record does not specifically address the time period from September 23, 2002 to September 26, 2003, the Board again reiterates the previous finding that there Veteran's low back disability was not manifested by neurological symptoms prior to September 26, 2003.  

As there are no neurological manifestations of the Veteran's low back disability, the Board finds that a rating in excess of 40 percent is not warranted based on the combination of orthopedic and neurological manifestations of his service-connected residuals of a low back injury disability.  38 C.F.R. § 4.25.  As such, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected low back disability is not warranted from September 23, 2002 to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

3.  Rating Criteria From September 26, 2003, to Present

On September 26, 2003, the applicable regulations were amended.  Specifically, under the new regulations, all service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (The General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

The General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at Note (2)(2013).

The evidence of record dated from September 26, 2003, does not show that a disability rating in excess of 40 percent is warranted for the Veteran's low back disability.  From this date, the Veteran's thoracolumbar spine disability has been primarily manifested by pain, with flare ups of his symptomatology occurring weekly.  Although the Veteran reported during the September 2005 examination that he experienced a 75 percent loss of motion during a flare up, objective testing throughout this time period reveals that he has retained movement of his thoracolumbar spine.  Indeed, the objective evidence dated from September 26, 2003, shows thoracolumbar flexion to at least 45 degrees, extension to at least 21 degrees, and lateral bending to at least 15 degrees.  There was no evidence of ankylosis of the spine.  Additionally, the Veteran has not reported, nor does the medical evidence suggest, that he was prescribed bed rest by a physician due to incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increase to 60 percent rating under Diagnostic Code 5243.  Thus, the medical evidence does not show that a disability rating in excess of 40 percent is warranted based on the evidence dated from September 26, 2003, to the present.      

The November 2010 examiner determined that the Veteran would have additional limitations due to pain during flare ups or following repetitive use.  However, even accounting for any limitations of his lumbar spine range of motion due to pain or following repetitive use, the Veteran's range of motion still exceeds that which is required for disability rating in excess of 40 percent.  Indeed, the Veteran retained movement in of his thoracolumbar spine and there was no objective evidence of ankylosis.  The Board finds that the currently 40 rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant higher ratings for these complaints of pain.  

The Board has also considered whether an increased disability rating is warranted based upon the possibility of granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any bladder or bowel conditions related to the service-connected low back disability.  Although the Veteran reported experiencing pain that radiated to the bilateral lower extremities during this period on appeal, there is no objective evidence of any neurological impairments affecting the lower extremities.  Therefore, there is no indication that separate ratings are warranted for any neurological impairments due to the lower back disability.


4.  Conclusion

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The rating criteria relevant to the Veteran's service-connected low back disability contemplate the level of physical impairment caused by his disability.  38 C.F.R. § 4.71a.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's disability warrant no higher than a 40 percent disability rating.  Although higher disability ratings are permissible under the relevant rating criteria, the medical evidence demonstrates that the criteria for a higher rating are not present in this case.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected low back disorder varied to such an extent that a rating greater or less than 10 percent would be warranted. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Assistance with Purchase of Automobile/Adaptive Equipment, Acquiring Special Home Adaptations, and Specially Adaptive Housing

To warrant entitlement to automobile and adaptive equipment, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(a).

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or (3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

In this case, service connection has been awarded for the Veteran's residuals of a low back disability, assigned a 40 percent disability rating; posttraumatic stress disorder, assigned a 100 percent disability rating; and a left foot scar, assigned a noncompensable disability rating.   The evidence of record does not show that the Veteran currently has any visual impairments related to service or a service-connected disability.  Although the Veteran currently uses a cane, wheelchair, and an electric scooter to assist with his ambulation, the evidence does not show that he has loss of use of his legs and that such loss is related to service or a service-connected disability.  Moreover, as discussed above, the Veteran retains the use of his lower extremities as he is able to walk distances of at least 100 feet.  He does not claim, nor does the evidence suggest loss of use of an upper extremity or hand.  Thus, the evidence of record shows that the Veteran does not meet basic eligibility the criteria for automobile and adaptive equipment or adaptive equipment only, special adapted housing, or a special home adaptation grant.

Under the circumstances, the Board must conclude that there is no legal authority for VA to award the Veteran a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment, or a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, and that, accordingly, these claims must be denied on this basis.  See Sabnois v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a skin disorder is denied.

A disability rating in excess of 40 percent for a low back disability is denied.

Entitlement to automobile and adaptive equipment or adaptive equipment only, is denied.

Basic eligibility for assistance in acquiring specially adaptive housing is denied.

Basic eligibility for assistance in acquiring a special home adaptation grant is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


